            Case 3:18-cv-01871-HZ       Document 11       Filed 12/10/18      Page 1 of 5




Ava L. Schoen, OSB #044072
 Direct Dial: 503.802.2143
 Fax: 503.972.3843
 Email: ava.schoen@tonkon.com
TONKON TORP LLP
1600 Pioneer Tower
888 SW Fifth Avenue
Portland, OR 97204

       Attorneys for Plaintiff




                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                        (Portland Division)



ADI ACQUISITION CO., LLC,                           Civil No. 3:18-cv-01871-HZ
                       Plaintiff,                   DECLARATION OF AVA L.
                                                    SCHOEN IN SUPPORT OF
       v.                                           PLAINTIFF'S MOTION FOR
                                                    DEFAULT JUDGMENT AND
THEODORE L. VALLAS,                                 SUPPORTING MEMORANDUM

                       Defendant.

                I, Ava L. Schoen, do hereby declare as follows:

                1.     I am the attorney of record for Plaintiff in this action. I am over the age

of 18, have personal knowledge of all of the facts herein, and am competent to testify thereto.

                2.     Based on reasonable investigation into this matter, I believe Defendant is

not a minor, is not incompetent, and is not a member of the military.

                3.     Defendant was properly served with the Complaint and Summons in this

case on November 8, 2018. (ECF. No. 9.) Defendant did not appear within the required 21-day




Page 1 –     DECLARATION OF AVA L. SCHOEN IN SUPPORT OF PLAINTIFF'S MOTION
             FOR DEFAULT JUDGMENT AND SUPPORTING MEMORANDUM
           Case 3:18-cv-01871-HZ        Document 11          Filed 12/10/18   Page 2 of 5




period, which ended on November 29, 2018. As of the date of this filing, Defendant has still

failed to make any appearance or otherwise defend this matter.

               4.      Under the terms of the Note and the Guaranty, the amount due to Plaintiff

is $2,130,455.76. This is calculated by adding the principal amount of $2,032,398.48 to the

interest amount of $159,029.22 ($668.19 for the 238 days from April 16, 2018 through

December 10, 2018), and subtracting the $60,971.94 in Maker's interest payments to date. As

such, Plaintiff’s claims are for a sum certain or a sum that by computation can be made certain.

               5.      Under the terms of the Guaranty, Plaintiff is also entitled to recover its

costs and attorney fees incurred in connection with the enforcement of the Guaranty. The costs

incurred in this case are the filing fee of $400.00 and a process server fee of $453.25. The

amount of attorney fees incurred as of November 30, 2018, is $1,687.50. Attached as Exhibit 1

is a true and correct representation of these costs and fees. These amounts are reasonable for the

following reasons. First, Plaintiff has relied primarily on my work, at a standard hourly rate of

$375.00. Based on my knowledge and experience, this is a reasonable rate in light of the fees

that would be charged by other firms in Portland, Oregon, for similar service by attorneys with

similar experience levels. Second, the fees charged are reasonable considering the number of

documents drafted, the issues researched, and time spent.

               6.      As of the filing of this declaration, Plaintiff's counsel has spent additional

hours working on the motion for default judgment and accompanying pleadings. The fees

incurred for this work are still outstanding and unbilled.

***

***

***



Page 2 –    DECLARATION OF AVA L. SCHOEN IN SUPPORT OF PLAINTIFF'S MOTION
            FOR DEFAULT JUDGMENT AND SUPPORTING MEMORANDUM
           Case 3:18-cv-01871-HZ       Document 11      Filed 12/10/18     Page 3 of 5




               Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct.

               DATED this 10th day of December, 2018.

                                             TONKON TORP LLP



                                             By s/ Ava L. Schoen
                                                Ava L. Schoen, OSB No. 044072
                                                  Direct Dial: 503.802.2143
                                                  Direct Fax: 503.972.3843
                                                  Email: ava.schoen@tonkon.com
                                                1600 Pioneer Tower
                                                888 SW Fifth Avenue
                                                Portland, OR 97204-2099
                                                   Attorneys for Plaintiff




Page 3 –    DECLARATION OF AVA L. SCHOEN IN SUPPORT OF PLAINTIFF'S MOTION
            FOR DEFAULT JUDGMENT AND SUPPORTING MEMORANDUM
               Case 3:18-cv-01871-HZ             Document 11       Filed 12/10/18      Page 4 of 5




ADI Acquisition Co., LLC

037840-00005

DATE        Invoice   DESCRIPTION                                                          INIT    TIME AMOUNT
10/09/18   1574109    Research and draft complaint for breach of guaranty                  ALS      2.40  900.00
10/23/18   1574109    Revise complaint; research home address of Mr. Vallas for            ALS       0.60        225.00
                      service of process
10/24/18   1574109    Finalize complaint for filing                                        ALS       0.30        112.50
10/25/18   1574109    Prepare corporate disclosure statement and communications            ALS       0.20         75.00
                      regarding same
11/02/18   1575292    Research initial filing obligations                                  ALS       0.20         75.00
11/06/18   1575292    Series of communications regarding service of complaint on Mr.       ALS       0.10         37.50
                      Vallas
11/07/18   1575292    Series of communications regarding service of complaint on Mr.       ALS       0.50        187.50
                      Vallas and research alternative service methods
11/30/18   1575292    Research filing of default judgment in district court; communicate   ALS       0.20         75.00
                      with Mr. Beardsley regarding Mr. Vallas' failure to answer
                      complaint

                                                                                           Total     4.50     1,687.50




                                                                                                     Exhibit 1
                                                                                                        1 of 2
                                                                                                            Page 1 of 1
           Case 3:18-cv-01871-HZ             Document 11          Filed 12/10/18   Page 5 of 5



Date        Description                                                               Billable
10/08/18    Filing Fee - Oregon U.S. District Court - Complaint                        400.00

11/09/18    Service of documents - Nationwide Process Service, Inc. Theodore L.        453.25
            Vallas
                                                                           Sum:        853.25




                                                         1
                                                                                                 Exhibit 1
                                                                                                    2 of 2
